Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference lines should not have arrowheads, i.e. “12” and “18” of Fig. 1; also lead line weight and thickness should be uniform throughout a figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a “device arranged and configured to detect at least one location or deployment characteristic of a downhole tool deployed in relation to a drilling or downhole survey operation, the device including means for detecting at least one sound or at least one vibration associated with location or deployment or engagement of the tool downhole”, does not reasonably provide enablement for a “device arranged and configured to detect at least one location and deployment characteristic of a downhole tool deployed in relation to a drilling or downhole survey operation, the device including means for detecting at least one sound and at least one vibration associated with location and deployment and engagement of the tool downhole”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The terms within the claim which are claimed with the limitation “and/or” must be capable of both satisfying the “and“ and the “or” statement.  While that limitations may be enabled in the alternative, they are not enabled when taking in totality.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The multiple uses of the phrase “and/or” within the claim renders it indefinite as to the entirety of the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 14, 17, 18, 22, 23, 25, 26, 35, 37 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orban (US 2016/0298441).
With regards to claims 1, 22, and 35, Orban discloses (abstract, Fig. 1, 4, para 32-35, 49, 53, 76) a system and method including a detector device (126) arranged and configured to detect at least one of sound and vibration (para 33) associated with a downhole deployed tool (104, 410) arriving at a desired location downhole or deploying downhole (para 33, 49, 53).
With regards to claim 2, Orban discloses the device arranged and configured to detect at least one location and/or deployment characteristic (para 33) of a downhole tool deployed in relation to a drilling or downhole survey operation, the device including means for detecting at least one sound and/or at least one vibration associated with location and/or deployment and/or engagement of the tool downhole.
With regards to claim 4, Orban discloses including at least one attachment means or mounting means for removably attaching or mounting the device to a part of a drill rig, a drill string, a 'stick up' portion of a casing, or other installation, at the surface (126 is attached through 120 to 128).
With regards to claim 7, Orban discloses a transmitter (para 33) to transmit data and/or an alert relating to sensed sound and/or vibration associated with deployment and/or positioning of a tool downhole.
With regards to claim 14, Orban discloses the detector device is incorporated into equipment at the surface, wherein the equipment at the surface includes one or more of an instrumented drillstring drive subsystem, an instrumented top drive, an instrumented chuck drive, an instrumented sub, a force-torque sub, a wireless sub, or other instrumented device within or attached to the drill string or drill string drive system for a drilling or exploration operation (para 48).
With regards to claim 17, Orban discloses the detector device is downhole (126 is downhole, Fig. 1) and detects presence of, arrival of, position of or location of, or a combination of any two or more thereof, of a downhole device downhole (para 56).
With regards to claim 18, Orban discloses the detector device (126) is incorporated with a survey instrument, a core orientation recording tool, a magnetic sensor, a resistivity sensor, an electromagnetic sensor, a radiation sensor, a pressure sensor, or a temperature sensor, or a combination of any two or more thereof (para 49, 53; 126 is incorporated with 410).
With regards to claim 23, Orban discloses the downhole device includes transmission means (para 76) to transmit at least one signal when the downhole device has landed or proximate to landing.
With regards to claim 25, Orban discloses triggering sending of the at least one signal is related to sensing of a parameter by a proximity sensor, Hall effect sensor, magnetic sensor, capacitance sensor, inductance sensor, an encoder, solenoid, an optical sensor, pressure sensor or any other position or physical parameter sensor (para 49).
With regards to claim 26, Orban discloses the at least one signal sent by the downhole device from downhole is transmitted through material of a drill string, inner tube and/or outer casing (para 33, 50).
With regards to claim 37, Orban discloses the downhole device (410) transmits the at least one signal on arrival downhole at a landing or arrival position, or when proximate a position or device, or when passing a sensor or signal triggering device (para 49-51).
With regards to claim 41, Orban discloses signaling between the downhole device and the surface is two-way, and at least one device at the surface communicates to the downhole device (para 33, bi-directional signaling).
With regards to claim 44, Orban discloses the downhole device communicates to the surface to indicate that the downhole device is in a particular mode of operation, or has sensed a certain parameter or value, or has not landed or arrived correctly, or has sensed a problem or correct operation of other equipment downhole (para 33, 50).
With regards to claim 48, Orban discloses data relating to depth and/or position of the downhole device is provided to a display (display would be inherent in the controller 128).
Claim(s) 1, 2, 4, 7, 9, 11, 14, 17, 18, 20, 22, 23, 25-27, 35-37, 41, 42, 44, 47-50, and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0340990, hereafter Chen).
With regards to claims 1, 22 and 35 Chen discloses (abstract, para 15, 20, Fig. 1C, 2C) a system and method including a detector device (para 20, 29; onboard controller 222 of 200 and surface 105 computer system within data logging control truck 115) arranged and configured to detect at least one of sound and vibration associated with a downhole deployed tool (200) arriving at a desired location downhole or deploying downhole.
With regards to claim 2, Chen discloses the device arranged and configured to detect at least one location and/or deployment characteristic of a downhole tool deployed in relation to a drilling (300) or downhole survey operation, the device including means for detecting at least one sound and/or at least one vibration associated with location and/or deployment and/or engagement of the tool downhole (para 20).
With regards to claim 4, Chen discloses including at least one attachment means or mounting means (release subsection 213) for removably attaching or mounting the device to a part of a drill rig, a drill string, a 'stick up' portion of a casing, or other installation, at the surface (105).
With regards to claim 7, Chen discloses a transmitter to transmit data and/or an alert relating to sensed sound and/or vibration associated with deployment and/or positioning of a tool downhole (para 28, 29).
With regards to claim 9, Chen discloses capability to determine a signature of the sound and/or vibration of landing (para 18, 20, 43).
With regards to claim 11, Chen discloses the detector device being pre-programmed with one or more sound and/or vibration signatures to compare at least one sensed sound or vibration signal with stored said signatures to determine whether correct landing and/or positioning and/or engagement has occurred downhole (para 20, 43).
With regards to claim 14, Chen discloses the detector device is incorporated into equipment at the surface, wherein the equipment at the surface includes one or more of an instrumented drillstring drive subsystem, an instrumented top drive, an instrumented chuck drive, an instrumented sub, a force-torque sub, a wireless sub, or other instrumented device within or attached to the drill string or drill string drive system for a drilling or exploration operation (para 17, drilling rig 102 and associated equipment).
With regards to claim 17, Chen discloses the detector device (289, para 29) is downhole and detects presence of, arrival of, position of or location of, or a combination of any two or more thereof, of a downhole device (210) downhole.

With regards to claim 18, Chen discloses the detector device is incorporated with a survey instrument, a core orientation recording tool, a magnetic sensor, a resistivity sensor, an electromagnetic sensor, a radiation sensor, a pressure sensor, or a temperature sensor, or a combination of any two or more thereof (287, 289, para 16, 29).
With regards to claim 20, Chen discloses the detector device autonomously or automatically transmits a signal to be received at the surface once the downhole tool is at or near a predetermined speed, position, location or state of operation (para 16, 20).
With regards to claim 23, Chen discloses the downhole device includes transmission means to transmit at least one signal when the downhole device has landed or proximate to landing (para 36, 50).
With regards to claim 25, Chen discloses triggering sending of the at least one signal is related to sensing of a parameter by a proximity sensor, Hall effect sensor, magnetic sensor, capacitance sensor, inductance sensor, an encoder, solenoid, an optical sensor, pressure sensor or any other position or physical parameter sensor (para 26, 29, 36).
With regards to claim 26, Chen discloses the at least one signal sent by the downhole device from downhole is transmitted through material of a drill string, inner tube and/or outer casing (111).
With regards to claim 27, Chen discloses two-way communication between the detector at the surface and the downhole device when downhole wherein at least one signal sent downhole from the detector device to the downhole device is used to trigger operation of the downhole device and/or to cease operation of the downhole device and/or to cause the downhole device to switch operational modes (para 20, 21).
With regards to claim 36, Chen discloses confirming arrival or positioning of the downhole device downhole by sensing a change in pressure and/or velocity downhole, and sensing sound and/or vibration at the surface, the sound and/or vibration associated with arrival or positioning of a downhole device downhole (para 20).
With regards to claim 37, Chen discloses the downhole device transmits the at least one signal on arrival downhole at a landing or arrival position, or when proximate a position or device, or when passing a sensor or signal triggering device (para 20, 21).
With regards to claim 41, Chen discloses signaling between the downhole device and the surface is two-way, and at least one device at the surface communicates to the downhole device (para 20, 21).
With regards to claim 42, Chen discloses a signal from the surface is used to initiate or start-up or commence operation of the downhole device (para 20, 21).
 With regards to claim 44, Chen discloses the downhole device communicates to the surface to indicate that the downhole device is in a particular mode of operation, or has sensed a certain parameter or value, or has not landed or arrived correctly, or has sensed a problem or correct operation of other equipment downhole (para 20, 21).
With regards to claim 47, Chen discloses the at least one signal sent from downhole is transmitted to or received by or received within the device at the surface being part of or connected to an instrumented drill-sub (115 is connected to the drill rig 102 and associated equipment and to the device 200 through cable 111).
With regards to claim 48, Chen discloses data relating to depth and/or position of the downhole device is provided to a display (this is inherent in the logging control truck 115).
With regards to claim 49, Chen discloses the downhole device includes at least one pressure sensor (287) and/or at least one accelerometer (289) to detect a respective pressure and/or change in velocity when the downhole device lands in position or is sufficiently slowed downhole or when passing or arriving at a downhole marker/position (para 20, 21).
With regards to claim 50, Chen discloses data or at least one signal from the detector device relating to detection of sound or vibration of the downhole device arriving at or nearing a downhole position, and data or at least one signal from the downhole device, such as a pressure spike or change in velocity signal or a signature signal, is utilized to confirm that the downhole device has landed properly or is at a desired position or has engaged/latched into position downhole (para 20, 21)
With regards to claim 64, Chen discloses confirming arrival or positioning of a downhole device downhole by sensing a change in pressure and/or velocity downhole, and sensing sound and/or vibration at the surface, the sound and/or vibration associated with arrival or positioning of a downhole device downhole (para 20, 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
With regards to claim 43, Chen discloses the downhole device senses vibration and/or sound.  Chen shows all the limitation of the present invention except, it doesn’t explicitly disclose the downhole device senses vibration and/or sound sent from the surface.  It is taken as Official Notice that signals are transmitted downhole in various forms in the wellbore art.  These may take the form of pressure pulses, acoustic transmissions and electronic or digital signals.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sensor downhole to detect vibration and/or sound sent from the surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to do this with the system and method of Chen because, as stated, various communication forms are used for transmission of signals downhole and a change could be made without undue experimentation.
Allowable Subject Matter
Claims 61 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676